THOMPSON, J.
J.J.C., a child, appeals the trial court’s use of a single disposition order for two separate adjudications. The state concedes on appeal that two disposition orders should have been entered. We reverse and remand for the entry of separate disposition orders for each *1124offense for which J.J.C. was adjudicated delinquent. See R.L.B. v. State, 703 So.2d 1245 (Fla. 5th DCA 1998); J.K.H. v. State, 694 So.2d 130 (Fla. 5th DCA 1997); M.L.B. v. State, 673 So.2d 582 (Fla. 5th DCA 1996).
REVERSED and REMANDED.
GRIFFIN, C.J., and PETERSON, J., concur.